Citation Nr: 0731517	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hepatitis C, which 
he believes was acquired from a blood transfusion during 
treatment for injuries sustained in a motor vehicle accident 
while in service in 1977.

In January 1977 the veteran was injured in a motor vehicle 
accident and was treated at the Naval Regional Medical Center 
in San Diego, California.  The narrative summary of the 
treatment provided stated that the veteran was typed and 
crossed for four units of blood prior to surgery for blunt 
abdominal trauma; however, it does not indicate whether the 
veteran was actually transfused with blood before, during, or 
after the procedure.  There are no other records in the 
claims folder regarding this treatment.

The RO contacted the Naval Regional Medical Center in an 
attempt to obtain the complete medical treatment records of 
the veteran's hospitalization.  In July 2003 the Naval 
Regional Medical Center responded that the records were not 
available and stated that records of treatment more than five 
years old are forwarded to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  There is no reference 
in the claims file that the RO ever attempted to acquire the 
complete medical treatment records from the NPRC.

The veteran submitted the medical opinion of Dr. R.R., a 
private family physician, who stated that he finds it 
"beyond the realm of possibility" that the veteran was not 
transfused with blood before or after the surgery performed 
at the Naval Regional Medical Center in January 1977.

The veteran indicated on a Risk Factors for Hepatitis 
Questionnaire, submitted in April 2003, that he does not have 
any other risk factors for hepatitis other than the reported 
blood transfusion in 1977.

Pursuant to regulation, VA must make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency.  Those records include service medical 
records.  VA will end its efforts to obtain records from a 
federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2007).

In light of the fact that additional attempts must be made to 
obtain the complete medical treatment records for the 
veteran's hospitalization, at the Naval Regional Medical 
Center in January 1977, from the NPRC the Board has no 
discretion and must remand this appeal.

The veteran submitted the medical opinion and diagnostic 
records of Dr. S.H., a specialist in internal medicine and 
gastroenterology.  Dr. S.H. opined that the veteran was 
infected with hepatitis C and that the diagnosis was 
confirmed with both an ELISA (Enzyme-Linked ImmunoSorbent 
Assay) and an RIBA (Recombinant ImmunoBlot Assay) test.  A 
HCV RNA (Hepatitis C Virus Ribonucleaic Acid) test performed 
in June 2002 found a viral load of 29,800,000 IU/ml.  
Subsequently, a HCV RNA test performed in January 2003 found 
a viral load of less than 10 IU/ml.  Lastly, a liver biopsy 
sample, examined by Dr. H, was found positive for chronic 
hepatitis C in February 2002.

The veteran was afforded a VA examination in June 2003.  The 
examiner opined that the veteran was less likely infected 
with hepatitis C than hepatitis A and B.  The examiner stated 
that the veteran's blood tests were positive for hepatitis A 
and B.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the contradictory opinions obtained regarding the 
veteran's current diagnosis as well as the lack of a medical 
opinion regarding whether the condition claimed by the 
veteran is associated with the veteran's service, the veteran 
must be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC) or other 
agency as appropriate, to attempt to 
obtain outstanding inpatient clinical 
records, to include the operative report, 
relating to the veteran's treatment at 
the Naval Regional Medical Center in San 
Diego, California, not already associated 
with the claims folder.  This must 
include January 1977 when the veteran was 
hospitalized for injuries sustained in a 
motor vehicle accident.

2.  Arrange for the veteran to undergo a 
VA hepatology examination to determine 
the nature, extent, onset and etiology of 
any hepatitis C found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, 
including a HCV RNA test, and all 
findings should be reported in detail.  
The examiner should comment on the 
medical opinions of Drs. R.R., S.H., and 
H; state whether there is any current 
evidence of a chronic disability caused 
by hepatitis C; and opine as to whether 
it is less likely than not (less than a 
50 percent probability), at least as 
likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than a 50 percent probability) 
that the veteran's hepatitis C is related 
to or had its onset during service.  In 
doing so, the rationale for all opinions 
expressed should be provided in a legible 
report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim. If the 
benefit sought on appeal is not granted, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

